Citation Nr: 0617137	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-28 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to June 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded by the Board in May 2004 
and May 2005, for additional development. 


FINDING OF FACT

Hypertension is manifested primarily by diastolic pressure 
that is predominantly 70-100 and systolic pressure that is 
predominantly 110-160.


CONCLUSION OF LAW

The criteria for a disability rating for hypertension, in 
excess of 10 percent, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim for an increased rating was 
received in July 2001.  In correspondence dated in June 2004 
and June 2005, he was notified of the provisions of the VCAA 
as they pertain to the issue of increased ratings.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
veteran identified private treatment records which the RO 
obtained.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  Accordingly, the Board will 
address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because this 
claim is being denied, information regarding effective dates 
and the degree of disability, are not applicable.  As 
indicated above, there has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

The RO has rated the hypertension as 10 percent disabling, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  
Pursuant to such Diagnostic Code: 

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more 
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
38 C.F.R. § 4.101 Diagnostic Code 7101 (2005)

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement for a 
compensable evaluation are not met. 38 C.F.R. § 4.31 (2005).  

The veteran contends that he should be given at least a 40 
percent rating because but for the use of blood pressure 
medication, his blood pressure readings would be 
significantly higher.

Upon review of the evidence of record, which includes records 
from John Hopkins Medical Services; Annapolis Primary Care; 
and reports from two VA examinations; the Board finds that a 
disability rating in excess of 10 percent for the veteran's 
hypertension is not warranted.  The evaluation of 
hypertension requires a mechanical application of the rating 
criteria.  

A review of the cumulative evidence since 2000 shows that the 
veteran's systolic readings have not been predominantly 200 
or more, nor have his diastolic readings been predominantly 
110 or more.  During the December 2004 VA examination it was 
noted that his hypertension was currently asymptomatic.  
Blood pressure readings taken three times were 120/70.  His 
hypertension was determined to be well controlled on 
treatment.  The evidence from Annapolis Primary Care, which 
includes the most recent blood pressure readings shows 
pressure readings no higher than 138 systolic and 88 
diastolic.  The records from John Hopkins Medical Services 
show blood pressure readings no higher than 160 systolic and 
106 diastolic.  

The veteran has argued that his condition requires more and 
more medication to keep the hypertension under control, and 
that were it not for the medication, his blood pressure would 
equate to a 40 percent rating.  Reference is made to the 
December 11, 1997 Federal Register, wherein the revised 
diagnostic criteria for cardiovascular disease was published.  
It was stated, "The evaluation for hypertension is based not 
on the amount of medication required to control it, but on 
the level of control that can be achieved.  (62 FR 65216, 
December 11, 1997).  Thus, while the veteran may be required 
to take greater amounts of medication to maintain his blood 
pressure, that greater amount is successful in keeping his 
blood pressure at a lower level.  

Although the veteran does require continuous medication to 
manage his blood pressure, he does not have a history of 
diastolic pressure predominantly 110 or more.  Thus on the 
basis of the foregoing evidence, the Board finds the 
veteran's hypertension does not meet the criteria for a 20 
percent or higher disability rating.  


ORDER

An increased disability rating for hypertension, in excess of 
10 percent, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


